Title: To Thomas Jefferson from Gideon Granger, 25 September 1804
From: Granger, Gideon
To: Jefferson, Thomas


               
                  Dear Sir.
                  Suffield Septr. 25th. 1804.
               
               I have visited Our friends at Providence and had a full conversation with the Govr: Messrs. Russell, Wheaton & Others, on the subject of the Office at Providence. The Governor was impatient for an appointment, all the other Gentlemen were solicitous that the business might be postponed for the present. There are some very serious difficulties among Our friends in that State and there is some reason to fear there will be a contest among our friends which may hazard the Cause in that State. I have engaged to Mr. Russell to communicate every thing verbally. 
               On the first of October I shall sitt off for Washington.
               Our elections are passed in Connecticut; The federalists have completely triumphed in their Elections for Members of the Genl Assembly. Our number will be reduced 18 or 20. Yet the Republican vote through the State has increased.
               I Am Sir. Your Sincere friend
               
                  
                     Gideon Granger
                  
               
            